Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Pro-Football, Inc. (“PFI”), the owner of the professional football team the Washington Redskins, holds six trademarks for the team’s name and logos which are federally registered. The Defendants-Appel-lees, Amanda Blackhorse, Marcus Briggs-Cloud, Phillip Gover, Jillian Pappan, and Courtney Tsotigh, a group of Native Americans, filed a petition seeking the cancellation of the registrations of those trademarks, asserting that the trademarks consist of “matter which may disparage ... persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.” 15 U.S.C. § 1052(a) (2012). The Trademark Trial and Appeal Board ordered cancellation of the registrations based on § 1052(a). On PFI’s appeal, the district court affirmed that order, and PFI now appeals. While this appeal was pending, the Supreme Court in Matal v. Tam, — U.S. -, 137 S.Ct. 1744, 1751, 198 L.Ed.2d 366 (2017), determined that § 1052(a) violates the free speech clause of the First Amendment. In light of this determination, we vacate the district court’s order and remand for further proceedings consistent with Tam, We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process. VACATED AND REMANDED